J-A22026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GEORGE ZAMBELLI                            :
                                               :
                       Appellant               :   No. 8 WDA 2022

       Appeal from the Judgment of Sentence Entered December 3, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0004723-2020


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                             FILED: OCTOBER 27, 2022

        Appellant, George Zambelli, appeals from the Judgment of Sentence

entered in the Allegheny Court of Common Pleas on December 3, 2021,

following his convictions for Terroristic Threats, Stalking, and Harassment.

Appellant challenges the sufficiency of the evidence. Upon review, we affirm.

        The relevant factual and procedural history, as gleaned from the trial

court’s Pa.R.A.P. 1925(a) Opinion, is as follows. Michael Poulous (“Victim”) is

a police officer who has a biological daughter with his ex-paramour Rachel

Haven (“Rachel”).       At the time of trial, Appellant was Rachel’s paramour.

Since 2014, Victim has been the target of unwanted phone calls and text

messages from Appellant, and this is the seventh court case in which Appellant

is alleged to have committed harassing behavior towards Victim. Due to their

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22026-22



interactions over the years, Victim is familiar with Appellant’s voice. N.T. Trial,

9/8/21, at 9-12, 42.

      On March 7, 2020, Victim received a phone call from “Rachel 12 Haven,”

which is Rachel’s contact name in Victim’s cellphone. Victim answered, saying,

“Hey, Rach.”     Victim heard Appellant respond, “Where you at?”            Victim

immediately identified Appellant as the caller and heard some wind in the

background before Appellant hung up. Victim called the number back and

Rachel answered, stating she was at a pharmacy with their daughter and had

not been in contact with Appellant. Id. at 12-14, 18, 24, 30.

      Approximately 30 minutes later, Victim received another phone call from

“Rachel 12 Haven.” Victim answered, and heard Appellant say, “Where you

at?” Victim responded identifying Appellant by name and said, “Where you

at, George?” Victim and Appellant exchanged a few words, and Appellant told

Victim that he wanted to meet him “down at the fields in Warrendale” and

somewhere dark. Victim responded, “George, you hide behind your phone all

the time. You are not going to meet me down there.” Id. at 14-15, 24-25.

      After Victim and Appellant bantered back and forth, Appellant said,

“Come on down . . . I want to kick your ass.” Victim responded, “George, you

better look in the mirror . . . You are 5 foot 4, 140 pounds . . . I’m 6’2”, 225.”

Appellant then stated that he was a Marine and told Victim that he was

specifically a “machine gunner in the Marines.” Appellant also commented

that Victim had “never taken a life before.”         Victim responded and told




                                       -2-
J-A22026-22



Appellant that he was an “embarrassment to the Marines and his family.” Id.

at 15-16, 28.

      Appellant continued to ask Victim to meet him and eventually said,

“When I smell blood, I keep going.” Appellant next made derogatory remarks

about Victim’s house, remarked that Victim was angry because Appellant was

dating Rachel, and professed that Victim’s daughter calls Appellant “daddy.”

Id. at 17-18.

      Victim unsuccessfully drove around for approximately 25 minutes

attempting to find a witness to identify Appellant’s voice while Appellant was

still on the phone.   When Victim finally drove to Rachel’s house, Appellant

hung up.      A few minutes after Victim arrived at Rachel’s house, Rachel

received several phone calls from Appellant. Victim reported the incident to

police the next day, who subsequently arrested Appellant and charged him

with the above offenses.

      On September 8, 2021, the court held a non-jury trial. Victim testified

to the above-stated events. Additionally, Victim conceded that he is bigger

than Appellant and has better physical skills. However, Victim also testified

that he is concerned that Appellant is a Marine, has access to guns, knows

where Victim lives, and that this has been going on since 2014 and is “coming

to a head.”     Id. at 23.   Victim expressed concern for his safety, Rachel’s

safety, and his daughter’s safety. Victim also testified that he was aware that

Appellant had an arrest history and committed violent acts such as smashing

a windshield and assaulting Rachel in front of Victim’s daughter.

                                      -3-
J-A22026-22



      At the conclusion of the trial, the trial court convicted Appellant of

Terroristic Threats, Stalking, and two counts of Harassment. On December 3,

2021, the court sentenced Appellant to concurrent five-year terms of

probation on the Terroristic Threat and Stalking counts, with the first year to

be served on electronic monitoring.         Additionally, the court sentenced

Appellant to time-served for the misdemeanor Harassment count, and no

further penalty for the summary Harassment count.

      Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant raises the following issues for our review:

      1. Was the evidence sufficient to prove that Appellant made a
         threat that was intended to terrorize [] Victim?

      2. Was the evidence sufficient to prove that Appellant’s conduct was
         intended to place [] Victim in fear of bodily injury or to cause him
         substantial emotional distress?

Appellant’s Br. at 4.

      “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “We review

claims regarding the sufficiency of the evidence by considering whether,

viewing all the evidence admitted at trial in the light most favorable to the

verdict winner, there is sufficient evidence to enable the fact-finder to find

every element of the crime beyond a reasonable doubt.” Commonwealth v.

Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (internal quotation marks and

citations omitted).     “Further, a conviction may be sustained wholly on



                                      -4-
J-A22026-22



circumstantial evidence, and the trier of fact—while passing on the credibility

of the witnesses and the weight of the evidence—is free to believe all, part, or

none of the evidence.” Id. “In conducting this review, the appellate court

may not weigh the evidence and substitute its judgment for the fact-finder.”

Id.

      In his first issue, Appellant avers that he did not exhibit the requisite

intent to terrorize with his words. Appellant’s Br. at 10. Specifically, Appellant

argues that his statement, “Come on down . . . I want to kick your ass,” was

“barely a threat” because it was made in the course of anger and its fulfillment

was conditioned on Victim proceeding to the specified location.        Id. Upon

review, we disagree.

      The crime of making a terroristic threat is defined by statute as follows:

“[a] person commits the crime of terroristic threats if the person

communicates, either directly or indirectly, a threat to [] commit any crime of

violence with intent to terrorize another. . . .” 18 Pa.C.S. § 2706(a)(1).

      To sustain a conviction for Terroristic Threats, “the Commonwealth must

prove that 1) the defendant made a threat to commit a crime of violence, and

2) the threat was communicated with the intent to terrorize another or with

reckless disregard for the risk of causing terror.”         Commonwealth v.

Beasley, 138 A.3d 39, 46 (Pa. Super. 2016) (citations omitted).              “The

Commonwealth does not have to prove that the defendant had the ability to

carry out the threat or that the threatened individual believed the defendant

would carry out the threat, as neither is an element of the offense.”

                                      -5-
J-A22026-22



Commonwealth v. Crosby, 226 A.3d 104, 107 (Pa. Super. 2020), appeal

denied, 236 A.3d 1056 (Pa. 2020). Rather, the statute seeks to prevent the

psychological distress that follows from an invasion of another’s sense of

personal security. Beasley, 138 A.3d at 46.

      The Official Comment to Section 2706 explains: “The purpose of th[is]

section is to impose criminal liability on persons who make threats which

seriously impair personal security or public convenience. It is not intended by

this section to penalize mere spur-of-the-moment threats which result from

anger.” 18 Pa.C.S. § 2706 cmt. See also Commonwealth v. Tizer, 684

A.2d 598, 600 (Pa. Super. 1996) (noting that the statute is not meant to

penalize spur-of-the-moment threats arising out of anger during a dispute).

      However, this Court has repeatedly held that just because a person is

angry does not render them incapable of forming the intent to terrorize. In

re J.H., 797 A.2d 260, 263 (Pa. Super. 2002); Crosby, 226 A.3d at 107.

“Rather, this Court must consider the totality of the circumstances to

determine whether the threat was a result of a heated verbal exchange or

confrontation.”   Crosby, 226 A.3d at 107 (citation omitted, emphasis

removed).

      Here, the trial court credited Victim’s testimony that Appellant urged

Victim to meet him “somewhere dark” because he wanted to “kick his ass,”

informed Victim that he was a “machine gunner in the Marines,” and implied

that he had, in fact, killed someone when he stated that Victim had “never




                                     -6-
J-A22026-22



taken a life before.” Trial Ct. Op. at 13. The trial court also credited Victim’s

testimony that Appellant stated, “when I smell blood, I keep going.” Id.

      In its Opinion, the trial court emphasized that Appellant “spoofed”

Rachel’s phone to make it more likely that Victim would answer, and

threatened Victim throughout the call, while implying that he was a killer.

The trial court opined:

      When viewed in context, and as a whole, [Appellant] threatened
      to assault an individual whom he knew to be a police officer and
      throughout that call intimated that he was a killer. Whether
      [Victim] believed that any threat of violence would materialize is
      irrelevant as is the question of whether [Victim] was frightened by
      any threat. [Appellant] did not make these statements in jest to
      a friend, nor were these statements made spontaneously in the
      heat of the moment to some random stranger at a bar.

      To the contrary, [Appellant] was yet again intending to intimidate,
      terrorize, and harass an individual whom he had been fixating on
      for six (6) years. The threats were made to a police officer who
      had already taken him to court six (6) times, which demonstrates
      [Appellant]’s absolute disregard for resulting consequences and
      shows that his intent was to cause psychological distress and
      invade [Victim]’s personal sense of security.           Furthermore,
      [Appellant] made the conscious decision to call [Victim] not just
      once, but twice within a thirty (30) minute timeframe on the
      evening in question, and he had the presence of mind to spoof the
      call both times, which all highlights his intent to terrorize.

Id. at 13-14 (citations omitted).

      Following our review, we agree with the trial court that the

Commonwealth presented sufficient evidence to prove the crime of Terroristic

Threats. The evidence elicited at trial, when viewed in the light most favorable

to the Commonwealth as verdict-winner, indicates that Appellant’s repeated

threats were not spur-of-the-moment threats made as a result of anger.

                                      -7-
J-A22026-22



Rather, Appellant made his threats during not one, but two, phone calls where

he deliberately spoofed Rachel’s phone. Moreover, the court heard evidence

that this was a pattern of behavior over a period of six years. During these

most recent phone calls, Appellant threatened to assault Victim, stated that

he knew how to use a machine gun, and implied that he had previously killed

someone. Given these facts in evidence, it was reasonable for the trial court

to conclude that Appellant’s threats were deliberate threats intended to

terrorize Victim.

      To support his argument that Appellant did not have an intent to

terrorize, Appellant cites Commonwealth v. Sullivan, 409 A.2d 888 (Pa.

Super. 1979), Commonwealth v. Kidd, 442 A.2d 826 (Pa. Super. 1982),

Commonwealth v. Anneski, 525 A.2d 373 (Pa. Super. 1987), all cases

where this Court concluded that the evidence was not sufficient to support a

conviction Terroristic Threats because the threats were made in the spur of

the moment during transitory anger.      These cases are easily distinguished

and, thus, do not support Appellant’s argument.

      In Sullivan, the appellant called police to report that his father had been

assaulted by the county sheriff and threatened to “blow that son of a bitch’s

head off” during two heated interactions.        In Kidd, police arrested the

appellant for public drunkenness and, while handcuffed at hospital, the

agitated appellant shouted obscenities and threatened to kill police officers in

the emergency room. In Anneski, a mother who thought her child had been

struck by her neighbor’s car engaged in a heated argument with the neighbor

                                      -8-
J-A22026-22



and threatened to shoot the neighbor if the neighbor tried to run her kids over

again.

      Unlike the appellants in the above-cited cases, Appellant’s threats were

not made in the spur of the moment during transitory anger.             Rather,

Appellant displayed pre-meditation by "spoofing” Rachel’s phone number.

Moreover, Appellant was not agitated or provoked, and Appellant and Victim

were not engaged in a heated and spontaneous argument. Accordingly, we

remain unpersuaded by Appellant’s sufficiency argument pertaining to his

Terroristic Threats conviction.

      In Appellant’s second issue, he challenges his conviction for Stalking.

Appellant concedes that Victim was upset by the phone calls but argues that

the evidence does not demonstrate that Victim suffered substantial emotional

distress or that Appellant intended to cause Victim that level of stress.

Appellant’s Br. at 17. Appellant also argues that he did not have an intent to

create a reasonable fear of bodily injury, and Victim was not afraid as

evidenced by his responses.       Id. at 16-17.   Finally, Appellant argues that

Victim could have hung up at any time and that it was Victim who prolonged

the phone conversation. Id. at 17.

      A person commits the crime of stalking when the person “engages in a

course of conduct or repeatedly communicates to another person under

circumstances which demonstrate or communicate either an intent to place

such other person in reasonable fear of bodily injury or to cause substantial

emotional distress to such other person.” 18 Pa.C.S. § 2709.1(a)(2). The

                                      -9-
J-A22026-22



statute defines “emotional distress” as a “temporary or permanent state of

mental anguish.” Id. at § 2709.1(f). “Course of conduct” is defined as “[a]

pattern of actions composed of more than one act over a period of time,

however short, evidencing a continuity of conduct.       The term includes,

lascivious, threatening, or obscene words, language, drawings, caricatures or

actions, either in person or anonymously.” Id.

      Our review of the evidence in the light most favorable to the

Commonwealth as the verdict winner reveals that the Commonwealth

presented sufficient evidence to establish that Appellant intended to cause

substantial emotional distress. Appellant repeatedly contacted Victim over a

number of years, “spoofed” Rachel’s phone, stated that he was “a machine

gunner in the Marines,” implied that he had killed someone, and called Victim

not once, but twice on the day in question.

      Moreover, Appellant’s arguments regarding Victim’s reactions fail. The

statute does not require a victim to experience substantial emotional distress

or fear of bodily injury; rather, it requires the Commonwealth to demonstrate

that a defendant intended to cause such distress or fear. See 18 Pa.C.S. §

2709.1(a)(2). In any event, Appellant’s claims that the Commonwealth did

not present evidence that Victim experienced substantial emotional distress

are belied by the record.    On the contrary, Victim testified that he was

concerned and fearful for the safety of himself, Rachel, and his daughter

because Appellant had access to guns; Appellant knew where Victim lived and




                                    - 10 -
J-A22026-22



worked; Appellant knew where Victim’s daughter lived; and things were

“coming to a head” after several years of harassment. N.T. Trial at 23.

      In conclusion, upon review of the record, and viewing the evidence in

the light most favorable to the Commonwealth as verdict winner, we conclude

that the Commonwealth presented sufficient evidence to convict Appellant of

both Terroristic Threats and Stalking.

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2022




                                    - 11 -